COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Tetra Technologies, Inc. v. David Alleman and Alleman
                            Consulting, LLC

Appellate case number:      01-19-00049-CV

Trial court case number:    2018-66742

Trial court:                269th District Court of Harris County

        Appellant, Tetra Technologies, Inc., has filed an unopposed motion to abate the
appeal and appellate deadlines to allow the trial court to resolve the remaining attorney’s
fees and sanctions issues in the underlying case. Appellant states that it “intends to
amend its notice of appeal and its requests for the clerk’s and reporter’s records after the
trial court’s ruling” and asks that we abate the appeal until ten days after the trial court’s
ruling. The motion is granted in part. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
206 (Tex. 2001) (citing TEX. R. APP. P. 27.2); Markovsky v. Kirby Tower, L.P., No.
01-13-00516-CV, 2015 WL 8942528 at *2 n.1 (Tex. App.—Houston [1st Dist.] Dec. 15,
2015, no pet.) (mem. op.) (citing McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001)).
        Accordingly, we abate the appeal and remand the case to the trial court to permit
the trial court to dispose of the remaining attorney’s fees and sanctions issues in the case.
Appellant is directed to file any documents, as appropriate, or advise the Court of the
status of the trial court proceedings no later than March 15, 2019.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually        Acting for the Court

Date: __January 31, 2019___